          Case 1:18-cr-00567-VSB Document 81 Filed 04/19/19 Page 1 of 3
                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
v                                                    Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     April 19, 2019

BY ECF

The Honorable Vernon S. Broderick
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


       Re:     United States v. Christopher Collins, et al., 18 Cr. 567 (VSB)

Dear Judge Broderick:

      The Government writes in response to the amicus brief filed on behalf of the United States
House of Representatives (the “House”) expressing its views on the proper application of the
Speech or Debate Clause in this case. (ECF No. 80 (the “House Br.”)).

        As an initial matter, as the House recognizes, the question of whether the Speech or Debate
Clause affords a privilege against disclosure has divided appellate courts and has not been decided
by the Second Circuit. (House Br. at 2). The Government agrees with the House that, consistent
with the doctrine of constitutional avoidance, this Court should decide that question only if the
claims raised by Congressman Collins cannot be resolved on other grounds. (Id. (citing Elk Grove
Unified Sch. Dist. v. Newdow, 542 U.S. 1, 11 (2004))).

        Such a resolution is available here. Congressman Collins argues that he should be afforded
the extraordinary opportunity to review sealed grand jury transcripts and non-responsive search
warrant material in order to develop an argument that supposed Speech or Debate violations have
tainted the prosecution as a whole. (S/D Mot. at 11). But neither Congressman Collins nor the
House has identified any authority from this Circuit or any other to support the notion that a taint
analysis applies in the Speech or Debate context. Indeed, as the Government has previously
explained, the taint argument for which the Congressman purportedly seeks discovery appears to
be clearly foreclosed by Second Circuit precedent. See United States v. Murphy, 642 F.2d 699,
700 (2d Cir. 1980) (affirming denial of motion to dismiss an indictment on Speech or Debate
Clause grounds where there was “no claim that the grand jury did not hear significant and sufficient
evidence unprotected by the Speech or Debate Clause”).1

1
  As explained in the Government’s opening brief, given the nature of the indictment’s insider
trading allegations, which concern the Congressman’s private conduct, there can be no credible
claim that the grand jury did not hear sufficient evidence unprotected by the Speech or Debate
          Case 1:18-cr-00567-VSB Document 81 Filed 04/19/19 Page 2 of 3
 April 19, 2019
 Page 2


         In short, the Court need not reach the question of whether the Speech or Debate Clause
affords a privilege against disclosure if it concludes, consistent with Second Circuit precedent, that
irrespective of how that issue is resolved, on these particular facts the ultimate remedies that the
Congressman seeks are unavailable. The House itself has previously endorsed precisely this
approach in seeking Supreme Court review of United States v. Renzi, 651 F.3d 1012, 1032 (9th
Cir. 2011), in which the Ninth Circuit held (contrary to the D.C. Circuit) that the Speech or Debate
privilege is evidentiary in nature rather than one of non-disclosure. In an amicus brief in support
of certiorari in that case, the House argued that that the Ninth Circuit could have avoided
determining that contested issue by addressing in the first instance the question of whether a
Kastigar-like hearing is an available remedy in the Speech or Debate context. Brief of Amicus
Curiae the Bipartisan Legal Advisory Group of the U.S. House of Representatives in Support of
Petitioner, United States v. Renzi, No. 11-557 (S. Ct. Dec. 2, 2011), 2011 WL 6019914, at * 16.
In so arguing, the House noted that the D.C. Circuit, the court whose rulings Congressman Collins
relies upon most heavily in support of his motion, has answered this question in the negative. See
id. (citing United States v. Rostenkowski, 59 F.3d 1291, 1300 (D.C. Cir. 1995)).

        So too here, it is not necessary for the Court to resolve whether the Speech or Debate Clause
affords a privilege against non-disclsoure, because any arguable violation of the Speech or Debate
Clause can be adequately remedied at trial. As the Government noted in its opening brief (Gov’t
Br. at 43), the Government will not introduce at trial any non-responsive search warrant material,
and Congressman Collins will have the opportunity upon receiving Jencks Act material to seek a
rulling from the Court precluding witness testimony that runs afoul of the Speech or Debate Clause.
Additionally, although Congressman Collins has not yet identified any materials produced as Rule
16 discovery that he alleges implicate the Speech or Debate Clause, Congressman Collins will also
have the opportunity to seek exclusion of any Government exhibits at trial on the basis that they
are covered by the Speech or Debate Clause.

         If, notwithstanding the discussion above, the Court finds it necessary to reach the
constitutional issues, it should reject the view of the Speech or Debate Clause advocated by the
House for all the reasons stated in the Government’s opening brief. It bears emphasizing that
although the Court should certainly consider the House’s arguments in formulating its own view
of the Speech or Debate Clause, the House’s views are entitled to no particular weight or enhanced
deference under the law. As the Supreme Court has emphasized in addressing a claim of executive
privilege, “[o]ur system of government requires that federal courts on occasion interpret the
Constitution in a manner at variance with the construction given the document by another branch.
. . . We therefore reaffirm that it is the province and duty of this Court ‘to say what the law is’ with
respect to the claim of privilege presented in this case.” United States v. Nixon, 418 U.S. 683, 704-
05 (1974) (quoting Marbury v. Madison, 1 Cranch, 137, 177 (1803)).

        Consistent with this mandate, in at least five of the cases cited in footnote 1 of the House’s
brief, courts of appeals, including the Second Circuit, have rejected the views expressed by the
House as amicus curiae. See In re Fattah, 802 F.3d 516, 524-25 (3d Cir. 2015) (rejecting position

Clause. And of course, if the Court seeks additional comfort in this regard, the Government is
prepared to submit the grand jury minutes for the Court’s in camera review.
          Case 1:18-cr-00567-VSB Document 81 Filed 04/19/19 Page 3 of 3
 April 19, 2019
 Page 3

of the House that the privilege conferred by the Speech or Debate Clause is one of non-disclosure);
United States v. Renzi, 769 F.3d 731, 747 (9th Cir. 2014) (rejecting position of the House that by
introducing evidence of his own legislative acts a member of Congress has not waived his Speech
or Debate privilege); Renzi, 651 F.3d at 1032 (rejecting position of the House that the privilege is
one of non-disclosure); United States v. McDade, 28 F.3d 283, 296 (3d Cir. 1994) (Alito, J.)
(rejecting arguments by the House regarding the applicability of criminal racketeering laws to
congressional actors in light of the Speech or Debate Clause); United States v. Biaggi, 853 F.2d
89, 102-04 (2d Cir. 1988) (rejecting argument by the House that the Government’s prosecution of
a sitting congressman for Travel Act bribery impermissibly relied on legislative acts and
motivations).

        Accordingly, the Government requests that the Court deny Congressman Collins’s
discovery motion without deciding the scope of the Speech or Debate Clause. If the Court decides
it must reach the constitutional question, the Government submits that the Court should take “a
decidedly jaundiced view towards extending the [Speech or Debate] Clause so as to privilege
illegal or unconstitutional conduct beyond that essential to foreclose executive control of
legislative speech or debate and associated matters such as voting and committee reports and
proceedings.” Gravel v. United States, 408 U.S. 606, 620 (1972). The searches here are far
removed from the concerns that animate the Speech or Debate Clause, which the framers devised
to ensure that Members “enjoy the fullest liberty of speech.” Tenney v. Brandhove, 341 U.S. 367,
372 (1951). To conclude that the searches in this case necessarily violated the Speech or Debate
Clause where they, as a worst case scenario, incidentally resulted in the collection of protected
material would impede legitimate law enforcement activities and give shelter to criminal conduct,
contrary to the principle that the Clause does not “confer a general exemption upon Members of
Congress from liability or process in criminal cases.” Gravel, 408 U.S. at 626.



                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                      By:         /s/
                                              Scott Hartman/Max Nicholas/Damian Williams
                                              Assistant United States Attorneys
                                              (212) 637-2357/1565/2298



cc: All defense counsel (by ECF)
